DETAILED ACTION
Applicant's arguments filed on 08/12/2022 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-3, 5-14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…wherein a distribution of capacitance value of the input capacitor is greater than 10%, and an inductance value of the inductor is less than or equal to 150x10^-9  times a ratio of a square of the input voltage to a product of an  output voltage and an output power of the converter.”
Claim 14; prior art of record fails to disclose either by itself or in combination:  “…wherein the converter further comprises:
a control device, comprising:
_ a controller, configured to output at least one pulse width modulation signal, wherein a reference ground of the pulse width modulation signal is the second negative voltage terminal:
_ at least one bootstrap circuit, configured to generate at least one control signal and at least one second power supply signal based on the at least one pulse width control signal and at least one first power supply signal, wherein a reference ground of the control signal is the second positive voltage terminal:
_ at least one first drive circuit, configured to generate at least one first drive signal based on the at least one control signal and the at least one second power supply signal to control the primary-side switching circuit, and
_ at least one second drive circuit, configured to generate at least one second drive signal based on the at least one pulse width modulation signal and the at least one first power supply signal to control the second-side switching circuit.”
Claim 17; prior art of record fails to disclose either by itself or in combination:  “…a control device, comprising: a controller, configured to output at least one pulse width modulation signal, wherein a reference ground of the pulse width modulation signal is the second negative voltage terminal; at least one isolation power supply, configured to provide at least one first power supply signal and at least one second power supply signal: at least one isolation circuit, configured to generate at least one control signal based on the at least one first power supply signal and the at least one pulse width control signal, wherein a reference ground of the control signal is the second positive voltage terminal: at least one first drive circuit, configured to generate at least one first drive signal based on the at least one control signal and the at least one second power supply signal to control the primary-side switching circuit; and at least one second drive circuit, configured to generate at least one second drive signal based on the at least one pulse width modulation signal and the at least one first power supply signal to control the second-side switching circuit.”


These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Related Prior Art
The following related prior arts made of record are considered pertinent to applicant's disclosure to further show the general state of the art. The references are listed in the PTO-892 however, none of the references teach the limitations of the converter as claimed.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838